DETAILED ACTION
This action is in response to communication filed on December 23rd, 2021.
Claims 1-6, and 8-19 are hereby allowed.  Claims 1, 8, and 14 are currently amended.
The present application is a continuation of application no. 15/856,357, filed on December 28th, 2017, which matured into patent no. 10,630,622.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 12th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no.  10,630,622 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates a Double Patenting rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on page 6 of their response filed on December 23rd, 2021 are persuasive in arguing that the prior art of record (the combination of Zilliacus, Johnson, and Sonone) does not teach independent claims 1, 8, 14, and 26, as amended.  Specifically, the prior art of record does not teach: receiving from the first device, a request to add an image stored at a mobile device associated with the user and separate from the first device, the image to be associated with description of the item.
Upon further search and consideration in the technology area of drafting a document for publication using two different user devices that are both associated with the same user, no prior art was identified as teaching:  receiving from the first device, a request to add an image stored at a mobile device associated with the user and separate from the first device, the image to be associated with description of the item, and receiving a multimedia message service (MMS) message that includes the image to be associated with the description of the item.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loh		Pat. Pub.	2020/0053031
Teo		Pat. Pub.	2013/0254059
Gubin		Patent no.	9,881,010
Rathod		Pat. Pub.	2016/0255139
Conte		Pat. Pub.	2014/0033327
Moshir		Pat. Pub.	2018/0124240
Dinardo		Pat. Pub.	2015/0242897
Frestonke	Pat. Pub.	2006/0194572
Trandal		Patent no.	8,219,558
Sher		Pat. Pub.	2018/0322597
Appleman	Pat. Pub.	2014/0095122
Calman		Pat. Pub.	2012/0231814
Bettis		Pat. Pub.	2009/0253445

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/12/22
/BLAKE J RUBIN/Examiner, Art Unit 2457